                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________


 Nate Erickson; Amanda Horn; and                     Case No. 19-cv-3061-SRN-LIB
 Susan Bristlin (as joint trustees for
 Todd Erickson),

                             Plaintiffs,


v.                                                       FIRST AMENDED
                                                           COMPLAINT
 Pope County, Minnesota; Timothy                     (JURY TRIAL DEMANDED)
 Riley (in his official capacity as Pope
 County Sheriff); Todd County,
 Minnesota; Scott Wright (in his
 official capacity as Jail Administrator
 of Todd County Jail); Steve Och (in
 his official capacity as Todd County
 Sheriff); Grace McCallum (in her
 individual and official capacity);
 Andrew Mattson (in his individual
 and official capacity); and John and
 Jane Does 1-6 (in their individual
 and official capacities),

                           Defendants.

______________________________________________________________________________

                                   INTRODUCTION

      1. Todd Erickson was a good man who was singularly devoted to his family.

      2. On May 7, 2017, while in Defendants’ custody, Erickson died a pointless,

          unnecessary, and preventable death.
3. A day-and-a-half after he was arrested and jailed for drunk driving, Erickson

   died from alcohol withdrawal in Defendants’ custody.

4. Despite knowing Erickson needed medical attention, and despite policies

   requiring that Erickson be sent to detox or an emergency room, Defendants

   deliberately disregarded Erickson’s obvious medical needs and left him to

   suffer alone and untreated. Defendants’ inaction in the face of Erickson’s

   obvious medical needs caused his death.

5. Erickson was an alcoholic. At the time he came in contact with Defendants, he

   had been drinking continuously for days.

6. Defendant McCallum and Doe Defendants 1-3 knew Erickson was an alcoholic.

   They knew he had been drinking continuously for days. They knew his greatest

   fear was to die alone from alcohol withdrawal. They knew all this because

   Erickson’s girlfriend told them, and she urged them to get him medical

   attention. But they ignored her.

7. Defendant McCallum and Doe Defendants 1-3 also knew Erickson was

   extremely intoxicated. They saw him register astronomical blood-alcohol

   readings, stumble every time he tried to stand up, and demonstrate his

   inability to focus his vision, sign his name, or put a belt around his waist. But

   they ignored these obvious signs of medical need.




                                      2
8. Defendant Mattson and Doe Defendants 4-6 knew Erickson had a blood

   alcohol level exceeding .25, which required that he be sent to detox or an

   emergency room, per official policy. They knew he had seizures in his jail cell.

   They knew he showed symptoms of delirium tremens, indicating that he

   experienced severe alcohol withdrawal. But they ignored these obvious signs

   of medical need.

9. On numerous occasions, Defendants had every reason to know that Erickson

   needed medical attention. But on every occasion, they looked the other way.

   They never provided Erickson with the medical treatment he needed, even

   when official policy required them to do so.

10. If not for Defendants’ deliberate indifference, Erickson would be alive today.

   Instead, as a result of individual failures (the Individual Defendants) and

   institutional shortcomings (the County Defendants), Erickson died a senseless

   death in his jail cell. Defendants must be held liable.


                       JURISDICTION & VENUE

11. The Court has original jurisdiction over this Complaint under 28 U.S.C. § 1331,

   because it states federal claims under 42 U.S.C. § 1983.

12. Venue in this Court is proper under 28 U.S.C. § 1391 because Defendants are

   residents and political subdivisions of this State and District, and the events



                                      3
   and omissions giving rise to Plaintiffs’ claims occurred in this State and

   District.

                                 PARTIES

13. Plaintiff Nate Erickson is the son of decedent Todd Erickson. Erickson has been

   appointed as a joint trustee to prosecute civil claims on Todd Erickson’s behalf.

   Erickson is a resident of Willmar, Minnesota.

14. Plaintiff Amanda Horn is the daughter of decedent Todd Erickson. Horn has

   been appointed as a joint trustee to prosecute civil claims on Todd Erickson’s

   behalf. Horn is a resident of St. Cloud, Minnesota.

15. Plaintiff Susan Bristlin is the former wife of decedent Todd Erickson, and is the

   mother of Todd Erickson’s son, Arn Erickson. Bristlin has been appointed as a

   joint trustee to prosecute civil claims on Todd Erickson’s behalf. Bristlin is a

   resident of Belle Plaine, Minnesota.

16. Defendant Pope County, Minnesota, is a political subdivision of the State of

   Minnesota and employs Defendant McCallum and certain Doe Defendants.

17. Defendant Timothy Riley is the Sheriff of Pope County and is responsible for

   the policies, practices, customs, and training of employees of the Pope County

   Sheriff’s Office.

18. Defendant Todd County, Minnesota is a political subdivision of the State of

   Minnesota and employs Defendant Mattson and certain Doe Defendants.


                                      4
19. Defendant Scott Wright is the Jail Administrator of the Todd County Jail and

   is responsible for the policies, practices, customs, and training of employees of

   the Todd County Jail.

20. Defendant Steve Och is the Sheriff of Todd County and is responsible for the

   policies, practices, customs, and training of employees of the Todd County

   Sheriff’s Office.

21. Defendant Grace McCallum is a Sheriff’s Deputy for Defendant Pope County.

   Upon information and belief, Defendant McCallum is a resident of Pope

   County, Minnesota.

22. Defendant Andrew Mattson is a jailer-dispatcher for Defendant Todd County.

   Upon information and belief, Defendant Mattson is a resident of Todd County,

   Minnesota.

23. The Doe Defendants are currently unknown individuals that participated in or

   contributed to Defendants’ deliberate disregard of Erickson’s obvious medical

   need and, thereby, caused his death.




                                     5
                                   FACTS

                             Erickson’s Arrest

24. At some time before 9:00 a.m. on May 6, 2017, the Pope County Sheriff’s Office

   received a call about an erratic driver. The caller reported a vehicle crossing the

   center line and nearly driving into the ditch.

25. At approximately 9:00 a.m., Defendant McCallum responded to the call. When

   she found the vehicle, she noticed the driver-side mirror dangling from its

   wires—suggesting the vehicle had been in a collision. She also noticed the

   vehicle traveling on the wrong side of the road before swerving back to the

   proper lane.

26. Defendant McCallum pulled the vehicle over in a parking lot. She learned that

   the driver was Todd Erickson.

27. While interacting with Erickson, Defendant McCallum saw clear signs that

   Erickson was not simply intoxicated, but severely and dangerously intoxicated,

   requiring medical attention. For example:

      a. She “immediately” smelled a strong odor of alcohol when she

          approached Erickson.

      b. When she asked Erickson how many drinks he had consumed, Erickson

          said “vodka” instead of answering her question.




                                      6
c. When she asked Erickson how many vodkas he had consumed,

     Erickson said he had “a couple” vodkas that day—despite the early

     hour.

d. Erickson’s speech was slurred, and his eyes were bloodshot and watery.

e. Erickson could not step out of his car without balancing himself on the

     door frame to avoid falling.

f. Erickson could not stand independently. He “stumbled and almost fell

     to the ground” until Defendant McCallum held onto him for balance.

g. When Defendant McCallum tried to do the “Horizontal Gaze

     Nystagmus” sobriety test, she observed that Erickson “could not stand

     without leaning against [her] squad car.”

h. During her attempt at the Horizontal Gaze Nystagmus test, Defendant

     McCallum observed that Erickson couldn’t focus his vision on her finger

     (as required for the test).

i. Due to Erickson’s “unsteadiness on his feet,” Defendant McCallum

     determined it would “not be safe” for Erickson to attempt any other

     sobriety tests.

j.   Erickson blew a .327 on his preliminary breath test—over 4 times the

     legal limit.

k. Erickson told Defendant McCallum, unprompted, that he “drinks a lot.”


                                   7
28. Despite observing Erickson’s severe and dangerous intoxication, Defendant

   McCallum did nothing to seek, request, or provide medical assistance. She

   looked the other way.

29. Defendant McCallum arrested Erickson for driving under the influence of

   alcohol.

30. After placing Erickson in the back of her squad car, Defendant McCallum

   called Erickson’s girlfriend, Cindy Klatt.

31. Klatt told Defendant McCallum that Erickson had been drinking since the

   previous day, had a drinking problem, and required treatment. More

   explicitly, Klatt told Defendant McCallum that Erickson was concerned about

   suffering from alcohol withdrawal if he was ever arrested and jailed.

32. Despite learning of Erickson’s specific medical needs and his risk of

   withdrawal, Defendant McCallum did nothing to seek, request, or provide

   medical assistance. Again, she looked the other way.

                         Booking at Pope County

33. Defendant McCallum took Erickson to the Pope County Sheriff’s Office for

   booking.

34. During booking, Defendant McCallum saw even more signs that Erickson was

   severely and dangerously intoxicated, requiring medical attention. For

   example:


                                     8
      a. Erickson could not sign his own name. On the form revoking his driver’s

          license, Erickson only mustered a scribble that bears no resemblance to

          his signature.

      b. Erickson “was unable to stand on his own” and, in fact, “fell over at one

          point during booking.”

      c. Erickson could not put a belt around his waist, requiring assistance from

          a Sheriff’s Deputy.

35. Despite these additional observations of Erickson’s severe and dangerous

   intoxication, Defendant McCallum did nothing to seek, request, or provide

   medical assistance. Again, she looked the other way.

36. During booking, neither Defendant McCallum nor any other officers of

   Defendant Pope County assessed whether Erickson needed medical assistance

   or heightened medical-related observation. Nor did Defendant McCallum or

   any other officers of Defendant Pope County assess Erickson’s risk of drug or

   alcohol withdrawal. See, e.g., Minn. Rs. 2911.2600, subp. 1(I); 2911.5000, subp.

   5; 2911.5800, subp. 6.

37. When the booking process was complete, Erickson was sent to the Todd

   County jail.




                                     9
                 Klatt’s Interaction with Doe Defendants

38. Shortly after Erickson was sent to Todd County, Klatt arrived at the Pope

   County Sheriff’s Office to ask about Erickson.

39. Klatt spoke with Doe Defendants 1-3, who were employed by Defendant Pope

   County.

40. Like her conversation with Defendant McCallum, Klatt told Doe Defendants 1-

   3 that Erickson had been drinking for several days and was an alcoholic. Klatt

   explicitly shared her concern that Erickson would suffer from alcohol

   withdrawal, and that jail staff wouldn’t know how to help him. She told them

   that Erickson’s biggest fear was dying from alcohol withdrawal, and that he

   needed help to prevent that outcome. In clear terms, Klatt told Doe Defendants

   1-3 that Erickson needed medical assistance.

41. Doe Defendants 1-3 ignored her. They brushed her off by remarking that

   “we’ve never had anyone die like that” and “we’ll take care of it.” They told

   her they would call her after Erickson “sobered up.” And they taunted her by

   joking that Erickson would be in jail for a long time.

42. Despite learning of Erickson’s specific medical needs and his risk of

   withdrawal, Doe Defendants 1-3 did nothing to seek, request, or provide

   medical assistance. They looked the other way.




                                     10
                         Booking at Todd County

43. When Erickson arrived at the Todd County Jail, Defendant Andrew Mattson

   conducted his intake and booking at approximately 12:42 p.m.

44. The intake and booking process consisted of a questionnaire created by

   Defendant Todd County, which Defendant Mattson completed based on his

   observations and the information he received from Defendant Pope County

   and/or from Erickson.

45. Broadly speaking, the questionnaire has 4 parts. The first relates to custody

   classification—involving factors ostensibly relating to a propensity for violence

   or escape. The second relates to mental health issues—involving factors

   ostensibly relating to schizophrenia, depression, etc. The third relates to visual

   observations of the arrestee. The fourth relates to medical history.

46. Within the 4 parts, the questionnaire has 3 fields about alcohol use.

47. First, the custody classification part has a field labeled “Alcohol/Drug Abuse.”

   The field assigns a point value if the arrestee’s alcohol or drug use has

   “result[ed] in social, economic, or legal problems (1 pt)” or has “result[ed] in

   assaultive behavior (3 pts).” When booking Erickson, Defendant Mattson

   selected the field relating to “social, economic, or legal problems.”

48. Second,   the   mental    health    part   has   a   field   labeled    “Officer’s

   Comments/Impressions,” which instructs the booking officer to select


                                       11
   applicable characteristics from a list. The list includes “Under the influence of

   drugs/alcohol.” When booking Erickson, Defendant Mattson did not check the

   box for “Under the influence of drugs/alcohol.” By failing to check the box,

   Defendant Mattson ignored the obvious signs that Erickson was severely and

   dangerously intoxicated, requiring medical assistance.

49. Third, the visual observation part has fields labeled “Current Alcohol/Drug

   Use” and “Visible Withdrawal/DT’s” on a list of yes/no fields. When booking

   Erickson, Defendant Mattson wrote “Yes – Arrest time 0903/.123 @ 2344” in the

   alcohol-use field, and he wrote “No” in the visible-withdrawal field.

   Interestingly, Defendant Mattson identified Erickson’s alcohol use in this field,

   but not in the “officer’s impressions” field addressed above. And the inclusion

   of a BAC reading time-stamped at 11:44 p.m. (at which time he still exceeded

   the legal limit) demonstrates that nobody determined Erickson’s blood alcohol

   level when he arrived at the Todd County Jail 11 hours earlier.

50. Notably, when booking Erickson, Defendant Mattson referred Erickson for

   “further mental health evaluation” based on certain non-alcohol-related

   information. But Defendant Mattson never, in fact, secured a mental health

   evaluation for Erickson—nor did he secure any other treatment that would

   have saved his life.




                                     12
51. At no time during the booking process did Defendant Mattson write anything

   about the severity of Erickson’s intoxication or his need for medical assistance.

52. Nor did Defendant Mattson do anything to seek, request, or provide medical

   assistance for Erickson. Defendant Mattson’s failure to do so was a violation of

   Defendant Todd County’s own policy, which requires that “[a]ll arrestees with

   a blood alcohol level of .25 or higher and chronic alcoholics must be taken to

   Detox or medically cleared” (emphasis added). The policy also requires that

   arrestees with the requisite blood alcohol level, or with chronic alcoholism,

   shall receive “medical recommendations” that the jail “[m]ust follow”

   (emphasis added). And all arrestees “shall be required to submit to a test of

   their breath in order to determine their blood alcohol content.” Arrestees that

   “already submitted to a breath test” when arrested must be treated based on

   the results of that breath test.

53. Had Defendant Mattson complied with Defendant Todd County’s own policy,

   he would have determined that Erickson’s blood alcohol level was above .25

   and that Erickson was a chronic alcoholic. Had Defendant Mattson complied

   with the policy, Erickson would have received the detox treatment that he

   needed and would still be alive today. Instead, Defendant Mattson ignored

   Erickson’s severe and dangerous intoxication and did nothing to seek, request,

   or provide medical assistance. He looked the other way.


                                      13
54. Defendant Todd County’s intake and booking process, as conducted by

   someone who is not a medical professional, is woefully inadequate for

   assessing an arrestee’s need for medical assistance or heightened medical-

   related observation. Likewise, as conducted by someone who is not a medical

   professional, it is woefully inadequate for determining an arrestee’s risk of

   drug or alcohol withdrawal. See, e.g., Minn. Rs. 2911.2600, subp. 1(I); 2911.5000,

   subp. 5; 2911.5800, subp. 6.

55. Defendant Todd County’s failure to train Defendant Mattson and its other

   officers resulted in Erickson having no access to detox or medical treatment—

   despite having a blood alcohol level of .327 and being a chronic alcoholic. In

   this way, Defendant Todd County’s failure to train caused Erickson’s death.

                            Erickson’s Custody

56. At approximately 1:00 p.m. on May 6, 2017, Erickson was placed in a jail cell.

57. During Erickson’s short period of confinement, Defendant Todd County’s

   officers:

      a. failed to conduct well-being checks at all requisite 30-minute intervals.

      b. logged certain well-being checks that they did not, in fact, conduct.

      c. conducted only cursory well-being checks without actually entering the

          housing units.




                                     14
      d. failed to conduct more frequent well-being checks for Erickson

         specifically, as required for all detainees “potentially … experiencing

         withdrawal from drugs or alcohol.” Minn. R. 2911.5000, subp. 5.

      e. failed to administer Erickson’s prescribed medication until nearly 24

         hours after his booking, even though he was prescribed to take the

         medication twice per day.

58. Perhaps most egregiously, at 12:44 a.m. on May 7, 2017, Doe Defendant 4

   observed that Erickson experienced “seizure activity.” After observing the

   seizure activity, Doe Defendant 4 made the baffling decision to call the Pope

   County Sheriff’s Office, for unclear reasons. After calling the Pope County

   Sheriff’s Office, Doe Defendant 4 called a hospital but did not request any

   medical treatment for Erickson.

59. Despite the fact that seizures are a well-known symptom of alcohol

   withdrawal, and despite the fact that state regulations require medical

   assistance for arrestees experiencing alcohol withdrawal, and despite the fact

   that Defendant Todd County’s policy requires detox for chronic alcoholics, Doe

   Defendant 4 did nothing to seek, request, or provide actual medical assistance

   for Erickson. He looked the other way.

60. At 12:19 p.m. on May 7, 2017, Doe Defendant 5 apparently observed Erickson

   showing symptoms of delirium tremens—the most severe form of alcohol


                                     15
   withdrawal. After observing Erickson’s symptoms, Doe Defendant 5 called a

   nurse (Doe Defendant 6) to request “advice on DT’s”—referring to delirium

   tremens.

61. The nurse (Doe Defendant 6) told Doe Defendant 5 that Erickson’s existing

   anxiety medication was an appropriate treatment for delirium tremens.

62. In fact, at the dosages actually prescribed to Erickson, the medication is an

   inappropriate treatment for delirium tremens. And it is a particularly

   inappropriate treatment when administration of the lower dosage has been

   interrupted—for example, when officers of Defendant Todd County refused to

   administer the medication for over 24 hours.

63. Upon information and belief, Doe Defendant 5 deliberately failed to give

   relevant information to the nurse (Doe Defendant 6). Namely, Doe Defendant

   5 failed to inform the nurse that Erickson had experienced “seizure activity,”

   had missed prior doses of his medication, was prescribed relatively low

   dosages of the medication, and was a chronic alcoholic that had been severely

   and dangerously intoxicated the day before. By deliberately failing to give such

   relevant information, Doe Defendant 5 was not entitled to rely on the nurse’s

   (Doe Defendant 6’s) opinion and was deliberately indifferent to Erickson’s

   obvious medical needs.




                                    16
64. The nurse (Doe Defendant 6) deliberately failed to actually examine Erickson

   before rendering an uninformed opinion. The nurse (Doe Defendant 6) further

   deliberately failed to gather or request the information necessary to render a

   well-informed opinion. By deliberately failing to examine Erickson, or to

   gather information to render a well-informed opinion, the nurse (Doe

   Defendant 6) was deliberately indifferent to Erickson’s obvious medical needs.

                             Erickson’s Death

65. At approximately 5:17 p.m. on May 7, 2017, Erickson suffered a second seizure

   in his jail cell—the result of delirium tremens and alcohol withdrawal. This

   time, the seizure was fatal.

66. The Medical Examiner attributed Erickson’s death to “complications of chronic

   alcoholism.”

67. Erickson’s worst fear was realized. Despite Klatt’s best efforts to warn

   Defendants, and despite several opportunities for Defendants to seek, request,

   or provide life-saving medical assistance, Erickson died of alcohol withdrawal.




                                    17
                                    COUNT 1
                 VIOLATION OF 4TH AND 14TH AMENDMENTS 1
                                 42 U.S.C. § 1983
           (Defendant McCallum, Defendant Mattson, Doe Defendants 1-6)

       68. All paragraphs of this Complaint are fully incorporated herein.

       69. Section 1983 provides that state actors who deprive an individual of rights,

          privileges, or immunities guaranteed under the Constitution shall be liable to

          the injured party.

       70. A state actor violates an in-custody arrestee’s constitutional rights when he or

          she knows of, but deliberately disregards, the arrestee’s objectively serious

          medical need.

       71. An arrestee suffers from an “objectively serious medical need” if a layperson

          would easily recognize that medical attention is needed. Dadd v. Anoka Cnty.,

          827 F.3d 749, 755 (8th Cir. 2016).

       72. At all relevant times, Erickson’s need for medical attention was easily

          recognizable to a layperson.

       73. Namely, a layperson would easily recognize from the following circumstances

          that a person requires medical attention:

              a. The person cannot stand without falling.



1See Bailey v. Feltmann, 810 F.3d 589, 592-93 (8th Cir. 2016) (recognizing uncertainty as to
whether arrestees’ claims of denial of medical care arise under the 4th Amendment or the
14th Amendment).

                                               18
b. The person cannot understand simple questions.

c. The person was involved in a car accident.

d. The person cannot sign his or her name.

e. The person displays obvious symptoms of greater-than-usual

     intoxication—for example an astronomical BAC, an inability to safely

     perform sobriety tests, or an inability to perform simple tasks without

     assistance. See, e.g., Thompson v. King, 730 F.3d 742, 749 (8th Cir. 2013)

     (“noticeable symptoms of severe intoxication”); McRaven v. Sanders, 577

     F.3d 974, 981 (8th Cir. 2009) (“exhibited symptoms of extreme

     intoxication”).

f. The person is a chronic alcoholic forced to forego alcohol.

g. The person’s loved one specifically communicates the person’s risk of

     withdrawal and gives information to substantiate the risk.

h. The person has been deemed to require a mental health evaluation.

i. The person has gone over 24 hours without his or her prescribed

     medication.

j.   The person suffers a seizure.

k. The person displays symptoms of delirium tremens—a life-threatening

     condition.




                                19
74. A defendant “deliberately disregards” an objectively serious medical need if

   he or she is subjectively aware of a medical need but fails to take any action.

   Schaub v. VonWald, 638 F.3d 905, 916 (8th Cir. 2011). Subjective knowledge

   “may be inferred from circumstantial evidence, or from the very fact that the

   risk [of harm] was obvious.” Id. (citing Farmer v. Brennan, 511 U.S. 825, 847

   (1994)).

75. At all relevant times, Defendants McCallum, Mattson, and Does 1-6 were

   subjectively aware that Erickson required medical attention, but they still failed

   to take any action.

76. Namely, Defendants recorded their observations of the following:

      a. Defendant McCallum recorded her observations that Erickson could not

          stand without falling, could not understand her questions, had possibly

          been in a car accident, could not sign his own name, and displayed other

          obvious symptoms of extreme intoxication (including a .327 blood

          alcohol level and an inability to focus his gaze).

      b. Defendant Mattson recorded his observations that Erickson had a

          history of alcohol abuse, required a mental health evaluation, had

          consumed so much alcohol that he continued to have an over-the-limit

          blood alcohol level 15 hours after his last drink, and was prescribed to

          take certain medications twice per day.


                                     20
      c. Doe Defendants 4-5 recorded their observations that Erickson suffered

          from “seizure activity” in the early-morning hours of his custody and

          showed symptoms of delirium tremens hours before his death.

77. In addition to their recorded observations, Defendants’ subjective knowledge

   is also clear from circumstantial evidence:

      a. Defendants McCallum and Does 1-3 received information from Cindy

          Klatt that Erickson had been drinking since the previous day, had a

          drinking problem, required treatment, and was at risk of severe alcohol

          withdrawal.

      b. Defendant Mattson was subject to a policy requiring him to send

          arrestees (like Erickson) to detox or medical treatment if they had a

          blood alcohol level greater than .25 or were chronic alcoholics.

      c. Defendants Mattson and Does 4-5 had access to all information

          regarding Erickson’s arrest—including the arrest report, which

          described the severity of his intoxication, and his criminal history,

          which included so many alcohol-related driving offenses that “any use

          of alcohol” would invalidate his license.

      d. Doe Defendant 6 opined about Erickson’s life-threatening condition

          (delirium tremens) without actually observing him, knowing the extent




                                    21
          of his symptoms, or considering relative dosages of medication before

          deeming it “sufficient” to treat the condition.

78. Subjectively knowing all of this information, none of the Defendants did

   anything to ensure Erickson was sent to detox or otherwise received medical

   care. Instead, they denied him access to the life-saving treatment that he

   needed. They all looked the other way.

79. Erickson’s right to medical assistance under these circumstances was clearly

   established. See, e.g., Barton v. Tabor, 908 F.3d 1119, 1125 (8th Cir. 2018) (Barton

   II) (“failing to seek medical care for an intoxicated arrestee who exhibits

   symptoms substantially more severe than ordinary intoxication”); Barton v.

   Tabor, 820 F.3d 958, 967 (8th Cir. 2016) (Barton I) (same); Thompson, 730 F.3d at

   750 (same); cf. Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 796 (8th Cir. 2006)

   (“knowing failure to administer prescribed medication”).

80. Defendants’ deliberate indifference to Erickson’s objectively serious medical

   needs was the result of malice and/or reckless disregard for Erickson’s rights.

81. Defendants’ deliberate indifference to Erickson’s objectively serious medical

   needs was the direct and proximate cause of Erickson’s death.

82. Plaintiffs are entitled to recover damages for Defendants’ unconstitutional acts

   and omissions, including punitive damages, costs, and attorney fees.




                                      22
                            COUNT 2
                      MONELL LIABILITY
                         42 U.S.C. § 1983
 (Defendant Pope County, Defendant Riley, Defendant Todd County,
                Defendant Wright, Defendant Och)

83. All paragraphs of this Complaint are fully incorporated herein.

84. A political subdivision is liable under § 1983 when its policy, practice, or

   inadequate training causes a constitutional violation. See, e.g., Monell v. New

   York City Dept. of Soc. Servs., 436 U.S. 658 (1978); City of Canton, Ohio v. Harris,

   489 U.S. 378 (1989).

85. Defendants Pope County and Todd County’s policies, practices, and

   inadequate training caused the constitutional violations that resulted in

   Erickson’s death.

86. Defendants Pope County and Todd County owe a duty of care to the arrestees

   they detain and hold in custody. The duty of care is defined, in part, by state

   regulations. The duty of care requires Defendants Pope County and Todd

   County to create policies and practices, and provide training to their officers,

   to ensure the well-being of all arrestees in their custody. See, e.g., Minn. Rs.

   2911.2600, subp. 1; 2911.5000, subp. 5; 2911.5800, subps. 4, 5, 6.

87. Upon information and belief, Defendant Pope County has no policy or practice,

   and provides no training to its officers, to assess arrestees for medical need.

   Specifically, Defendant Pope County has no policy or practice, and provides


                                      23
   no training to its officers, to assess whether arrestees require detox or

   emergency medical treatment to mitigate the risk of withdrawal.

88. As a result of Defendant Pope County’s lack of policy or practice, and its failure

   to train its officers, Defendants McCallum and Does 1-3 violated Erickson’s

   constitutional rights by deliberately disregarding his obvious medical needs.

89. Defendant Todd County has only nominal policies, about which it has

   established no practice and provides no training to its officers, to assess

   arrestees for medical need. Specifically, despite the existence of nominal

   policies, Defendant Todd County has established no practice and provides no

   training to ensure that its officers administer blood alcohol tests, check

   previously conducted blood alcohol tests, determine chronic alcoholism status,

   or otherwise determine whether an arrestee must receive detox treatment as

   required by its nominal policies.

90. Additionally, Defendant Todd County has no policy or practice, and provides

   no training to its officers, to ensure that arrestees experiencing life-threatening

   symptoms receive necessary medical treatment. Specifically, Defendant Todd

   County has no policy or practice, and provides no training to its officers, to

   ensure that arrestees receive medical treatment for seizures and delirium

   tremens before those conditions turn fatal.




                                       24
91. Defendant Todd County has a documented history of failing to adequately

   train its officers. Such failures continued despite formal inspections by the

   Department of Corrections, which demanded that the inadequate training and

   other deficiencies be brought into compliance.

92. As a result of Defendant Todd County’s lack of policy or practice, and its failure

   to train its officers, Defendants Mattson and Does 4-6 violated Erickson’s

   constitutional rights by deliberately disregarding his obvious medical needs.

93. Plaintiffs are entitled to recover damages for Defendants Pope County and

   Todd County’s unconstitutional acts and omissions, including costs and

   attorney fees.

                           COUNT 3:
               NEGLIGENCE AND WRONGFUL DEATH
                       Minn. Stat. § 573.02
                        (All Defendants)

94. All prior paragraphs of this Complaint are fully incorporated herein.

95. Minn. Stat. § 573.02 provides a wrongful death action for surviving kin. A

   plaintiff who alleges negligence in a wrongful-death action must prove that: 1)

   the defendant had a duty; 2) the defendant breached that duty; 3) there was a

   death; and 4) the breach of duty caused that death. Stuedemann v. Nose, 713

   N.W.2d 79, 93 (Minn. Ct. App. 2006).

96. Defendants had a duty to care for, protect, and provide medical treatment to

   Erickson while he was in their custody. See, e.g., Thomsen v. Ross, 368 F. Supp.
                                      25
   2d 961, 978 (D. Minn. 2005) (citing authority). They also had a specific duty to

   care for him because they could reasonably foresee his obvious need for

   medical attention. Cooney v. Hooks, 535 N.W.2d 609, 611 (Minn. 1995). Namely,

   Klatt warned them, Erickson’s observable symptoms were obvious, jail policy

   required protective measures, and jail staff even recorded their knowledge of

   his symptoms, including seizures and delirium tremens, before he died.

97. A breach occurs when a defendant engages in an act or omission that it has

   “reasonable ground to anticipate … would or might result in any injury” to the

   plaintiff, even if it has no reasonable ground to anticipate “the particular injury

   which did happen.” DeLuna v. Mower Cnty., 936 F.3d 711, 716 (8th Cir. 2019)

   (quoting Christianson v. Chi., St. P., M. & O. Ry. Co., 69 N.W. 640, 641 (1896)).

98. Defendants had reasonable grounds to anticipate that Erickson’s withdrawal

   from alcohol during confinement would kill him because Klatt specifically

   warned them. Moreover, even if Defendants didn’t anticipate that Erickson’s

   alcohol withdrawal would kill him, they had reasonable grounds to anticipate

   some injury by confining Erickson and not seeking medical treatment. Their

   own intake questionnaires seek information on BAC level and alcohol use.

   Their own policies mandate sending inmates with a high BAC to Detox.

99. If a defendant’s “act itself is negligent, then the [defendant] is equally liable for

   all its natural and proximate consequences, whether he could have foreseen


                                       26
          them or not.” DeLuna, 936 F.3d at 716 (quoting Dellwo v. Pearson, 107 N.W.2d

          859, 861 (Minn. 1961)).

      100.   As a natural and proximate consequence of Defendants’ negligence in

          failing to provide Erickson medical treatment and attention, he died in their

          custody due to complications of alcohol withdrawal.

      101.   Defendants’ own polices and well-established law required Defendants to

          provide medical attention to Erickson.       Their failure to provide medical

          treatment to Erickson in spite of his obvious need, their own policies, and well-

          established law renders their actions willful and malicious.


                                    PRAYER FOR RELIEF

      Wherefore, Plaintiffs Nate Erickson, Amanda Horn, and Susan Bristlin, as joint

trustees for Todd Erickson, request that this Court:

      A. Enter judgment in favor of Plaintiffs and against Defendants;

      B. Award compensatory damages in such amount as the jury may determine;

      C. Award punitive damages on Count 1 in such amount as the jury may

          determine;

      D. Award pecuniary damages on Count 3 for loss of income contribution, advice,

          counsel, and loss of companionship;

      E. Grant injunctive, declaratory, or other equitable relief to ensure Defendants

          cease further unlawful action similar to what is alleged in this Complaint—

                                            27
          including, but not limited to, creation of or changes to policies and procedures

          and mandatory training to ensure proper medical assistance is given to

          arrestees and detainees with objectively serious medical needs;

       F. Award costs, interest, and attorneys’ fees; and

       G. Award any and all additional relief supportable in law or equity.

Plaintiffs demand a jury trial.

       Dated: March 27, 2020                    MADIA LAW LLC

                                                s/Zane Umsted_______________
                                                J. Ashwin Madia, MN No. 0321187
                                                Zane Umsted, MN No. 0398761
                                                323 Washington Ave. N., Ste 200
                                                Minneapolis, MN 55401
                                                Telephone: 612.349.2743
                                                Fax: 612.235.3357
                                                Email: zaumsted@madialaw.com
                                                ATTORNEYS FOR PLAINTIFF




                                           28
